Citation Nr: 0305442	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for left testicle 
atrophy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 RO decision that found that left 
testicle atrophy was a disability resulting from VA medical 
treatment (i.e., a disability under 38 U.S.C.A. § 1151, which 
is to be rated "as if" service-connected) and assigned a 
noncompensable evaluation for the condition.  The veteran 
appeals for a compensable rating for left testicle atrophy.  


FINDINGS OF FACT

The veteran's left testicle atrophy is manifested by some 
diminished size of this testicle compared to the right one; 
the left testicle measures 3 by 2 centimeters, compared to 5 
by 3 centimeters of the right one; and there is no loss of 
use of the left testicle.  The left testicle disability does 
not involve an exceptional or unusual disability picture as 
to warrant referral of the case for an extraschedular rating.  


CONCLUSION OF LAW

The criteria for a compensable rating for left testicle 
atrophy have not been met.  38 U.S.C.A. §§ 1114, 1155 (West 
1991 & Supp. 2002); 38 C.F.R. 38 C.F.R. §§ 3.321, 3.350, 
4.115b, Diagnostic Code 7523 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from December 1950 to 
October 1951.

The veteran underwent a left inguinal herniorrhaphy at a VA 
medical facility in March 1986, and he later received 
treatment for complications involving surgical wound 
infection.  Left testicle atrophy was reported subsequent to 
the treatment.

In October 1995, he filed a claim seeking compensation under 
38 U.S.C.A. § 1151 for left testicle atrophy, claiming that 
the condition resulted for the earlier VA treatment for the 
left inguinal hernia.

The veteran underwent a VA genitourinary examination in April 
1999.  There was some left testicle atrophy; the left 
testicle measured 4 by 2 centimeters, and the right testicle 
measured 5.5 by 3.5 centimeters.  The right testicle and 
scrotum were normal.  The diagnosis was left testicular 
atrophy possibly secondary to inguinal herniorrhaphy.

In a May 1999 addendum to the above VA examination, the 
doctor diagnosed left atrophic testicle secondary to left 
inguinal herniorrhaphy.  Other diagnoses included benign 
prostatic hyperplasia, and status post-transurethral 
resection of the prostate (the prostate operation was a few 
years ago).  

The veteran underwent another VA genitourinary examination in 
May 2001.  He gave a history of left testicle atrophy after a 
hernia operation.  He also referred to sexual erectile 
dysfunction/impotence and frequent left inguinal pain.  He 
reported that urinary flow was normal but he had occasional 
dysuria.  He was not having any urinary tract infections.  
With regard to loss of use of a creative organ, the VA doctor 
noted that local and/or systemic disease affecting sexual 
function were vascular and psychological.  Examination 
revealed a normal penis and scrotum.  There was some left 
testicle atrophy; the left testicle measured 3 by 2 
centimeters, compared to a right testicle measuring 5 by 3 
centimeters.  Diagnoses were history of left inguinal 
herniorrhaphy, history of wound seroma and abscess, left 
testicular atrophy, impotence, and benign prostatic 
hyperplasia.

A July 2001 RO decision found that left testicle atrophy was 
a disability resulting from VA medical treatment (i.e., a 
disability under 38 U.S.C.A. § 1151, which is to be rated "as 
if" service-connected) and assigned a noncompensable 
evaluation for the condition.

II.  Analysis

Through discussions in correspondence, the rating decision, 
and the statement of the case, the RO has informed the 
veteran of the evidence necessary to substantiate his claim 
for a compensable rating for left testicle atrophy.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent records have been 
obtained, and examinations have been conducted.  The notice 
and duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

A noncompensable rating has been assigned for left testicle 
atrophy since October  1995, the effective date for this 
condition being established as a disability under 38 U.S.C.A. 
§ 1151 (i.e., a disability due to VA treatment, and to be 
rated "as if" service connected).  Since that date, different 
percentage ratings for the disability may be assigned for 
different periods of time, based on the facts found (so-
called "staged ratings").  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's left testicle atrophy is rated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7523, which provides that a 
noncompensable rating is assigned for complete atrophy of one 
testis, and a 20 percent rating is assigned for complete 
atrophy of both testes.

The recent medical evidence shows that there is some partial 
atrophy of the left testicle, manifested by some diminished 
size of this testicle compared to the right one.  The worst 
recent measurement indicates the left testicle measures 3 by 
2 centimeters, compared to 5 by 3 centimeters of the right 
one.  Even if there was complete atrophy of the left 
testicle, the condition would be rated 0 percent under Code 
7523.  

A note at Code 7523 indicates that testicle atrophy 
conditions should be reviewed for special monthly 
compensation.  Special monthly compensation may be granted 
for loss of use of a creative organ, including loss of use of 
a testicle.  Regualtion specifies that loss of use of a 
testicle includes instances in which the diameters of the 
affected testicle are reduced to 1/3 of the corresponding 
diameters of the paired normal testicle; or the diameters of 
the affected testicle are reduced to 1/2 or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or, 
if neither of the foregoing is met, when a biopsy, 
recommended by a board including a genitourologist and 
accepted by the veteran, establishes the absence of 
spermatozoa.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1).  
The veteran's recent examinations indicate that none of these 
alternative criteria are met, and thus there may be no 
special monthly compensation for loss of use of a creative 
organ.

The Board has considered whether an extraschedular 
compensable rating is warranted for left testicle atrophy.  
Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent hospitalizations, as 
to render impractical the application of the regular 
schedular rating standards.  The evidence shows the veteran's 
left testicle atrophy does not involve an exceptional or 
unusual disability, and it does not involve interference with 
employment, frequent hospitalizations, or similar factors as 
to render a schedular rating impractical.  The Board does not 
have the authority to assign an extraschedular rating in the 
first instance, and under the circumstances of this case 
there is no basis for the Board to refer this issue to the 
appropriate VA officials for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

The weight of the credible evidence demonstrates that left 
testicle atrophy has been properly rated noncompensable at 
all times since the effective date of establishment of this 
condition as a disability under 38 U.S.C.A. § 1151.  See 
Fenderson, supra.  As the preponderance of the evidence is 
against the claim for a compensable rating for this 
condition, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for left testicle atrophy is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

